Exhibit 10.4

AMENDMENT 2014-3

TO THE

DEVON ENERGY CORPORATION

INCENTIVE SAVINGS PLAN

The Devon Energy Corporation Incentive Savings Plan (the “Plan”) is amended,
effective January 1, 2014, as follows:

1. The first sentence of Section 4.04(b) of the Plan (‘”Employment Commencement
Dates Before August 1, 2011 and Grandfathered Company Retirement Contribution
Eligible Participants”) is amended to delete the phrase “the first payroll
period after the anniversary of the Employment Commencement Date” in both places
in which it is found and replace it with “the first payroll period on or after
the anniversary of the Employment Commencement Date”.

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2014-3 to the Devon Energy Corporation
Incentive Savings Plan to be executed this 19th day of March 2014.

 

DEVON ENERGY CORPORATION By:   /s/ Frank W. Rudolph Name:   Frank W. Rudolph
Title:   Executive Vice President, Human Resources